Citation Nr: 0029386	
Decision Date: 11/07/00    Archive Date: 11/16/00

DOCKET NO.  99-15 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for right foot 
disability.

4.  Entitlement to service connection for low back 
disability.

5.  Entitlement to service connection for respiratory 
disability.

6.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

William D. Teveri, Counsel


INTRODUCTION

The veteran had active military service from January 1962 to 
December 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision by the 
Lincoln, Nebraska, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A notice of disagreement was received 
in August 1998, a statement of the case was issued in March 
1999, and a substantive appeal was received in July 1999.  

Certain language contained in the August 1998 notice of 
disagreement is to the effect that the veteran wished to file 
a claim of entitlement to service connection for a deviated 
nasal septum "and all associated (38 C.F.R. § 3.310) 
conditions."  This matter is hereby referred to the RO for 
appropriate action.


REMAND

The issues before the Board involve claims of entitlement to 
service connection.  It appears that the RO had denied the 
veteran's claims on the basis that they are not well-grounded 
under 38 U.S.C.A. § 5107(a).  

However, on October 30, 2000, the President signed into law a 
bill which amended the provisions of 38 U.S.C.A. § 5107 to 
eliminate the well-grounded claim requirement.  H.R. 4205, 
the Floyd D. Spence National Defense Authorization Act for FY 
2001, Title XVI, Subtitle B, § 1611 (October 30, 2000).  
Under the revised provisions of 38 U.S.C.A. § 5107(a), VA is 
now required to assist a claimant in developing all facts 
pertinent to a claim for VA benefits.  VA shall provide a 
medical examination when such examination may substantiate 
entitlement to the benefits sought.  VA may decide a claim 
without providing assistance when no reasonable possibility 
exists that such assistance will aid in establishment of 
entitlement. 

The Board believes it clear that the revised provisions of 38 
U.S.C.A. § 5107(a) are more advantageous to the veteran and 
must be applied.  As the claims file does not show that the 
veteran has been afforded VA examinations and as the record 
does not suggest that there is no reasonable possibility that 
such assistance will aid in establishing the benefits sought, 
further development to include such examinations is necessary 
before the Board may proceed with appellate review. 

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should request that the 
veteran furnish the names and addresses 
of all medical care providers (VA and 
private) where he has received treatment 
for the claimed disabilities since his 
discharge from service, and he should be 
provided appropriate forms to complete to 
consent to the release of all such 
records.  The RO should then take 
appropriate steps to contact all medical 
care providers reported by the veteran 
and request copies of all pertinent 
records.  The RO should adequately 
document the claims file as to the 
efforts undertaken to obtain those 
records, and the results.

2.  After completion of the above, and 
even if no records are obtained, the RO 
should provide the veteran applicable VA 
examinations to determine the existence 
and severity of his claimed bilateral 
hearing loss, tinnitus, right foot 
disability, low back disability, 
respiratory disability, and hypertension.  
The claims file must be made available to 
all examiners for review in connection 
with these examinations.  All indicated 
studies and tests necessary to determine 
the existence and etiology of the claimed 
disabilities should be accomplished.  
These examination requests should also 
include requests, after a thorough review 
of the claims file, including the 
veteran's service medical records, for 
etiology opinions as to any of the 
claimed disorders which are found to be 
present.  

3.  After completion of the above, and 
any other development deemed necessary by 
the RO, the RO should review the expanded 
record and adjudicate the veteran's 
claims of entitlement to service 
connection for bilateral hearing loss, 
tinnitus, right foot disability, low back 
disability, respiratory disability, and 
hypertension, based upon all applicable 
evidence, statutes, regulations, and case 
law.

4.  If the full benefits sought are not 
granted, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case, and be provided an opportunity to 
respond.  The case should then be 
returned to the Board.

The purpose of this remand is ensure compliance with the 
revised provisions of 38 U.S.C.A. § 5107(a).  The Board also 
informs the veteran and his attorney of the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).



		
	ALAN S. PEEVY
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

- 4 -


